The decree of the Court of Appeals.
After hearing counsel on this appeal, ordered and adjudged, that the aforesaid decree, so by the said chancery court made and decreed, be reversed and annulled; and we do order and decree, that another trial be had therein before the judges of the general court upon the same issue; and it is further ordered by the court here, that a copy of this decree be transmitted by the clerk of *501this court to the court of chancery, that the chancellor may cause justice to be done in the said suit between the said parties according to the tenor hereof, and the course of the said court: and that the court of chancery give .. . r . , . all necessary directions tor carrying the above into execution.
Jenings, S. Johnston and Cooke, for the appellants.
The Attorney-General, Pinkney and Robinson, for the appellees.